Rombauer, J.,
delivered the opinion of the court.
This cause is identical, in all its features, with the case of Claflin v. Landecker (17 Mo. App. 615). That cause was decided upon full consideration of the points involved, and we must abide by the conclusions then announced, until they* are declared untenable by the supreme court, or until we become satisfied that they were erroneous. An examination of the elaborate and careful brief and argument filed herein by the appellant’s counsel, has failed to satisfy us that our conclusions in the case referred to were incorrect.
In conformity with our former ruling, the judgment is affirmed.
All the judges concur.